 1   Dina L. Anderson
     Chapter 7 Trustee
 2
     21001 N. Tatum Blvd
 3   #1630-608
     Phoenix, AZ 85050
 4   Email: General@DLATrustee.com
     Telephone: (480) 304-8312
 5

 6

 7
                              IN THE UNITED STATES BANKRUPTCY COURT
 8                                  FOR THE DISTRICT OF ARIZONA
 9

10   In re:                                              )     Chapter 7
                                                         )
11   DAVID W REMIERES                                    )     Case No. 2:19-bk-12898-BKM
     JENNIFER F REMIERES,                                )
12                                                       )     NOTICE OF TRUSTEE'S INTENT
                                        Debtors.         )     TO ABANDON PROPERTY
13                                                       )
14          NOTICE IS GIVEN that Dina L. Anderson, Chapter 7 Trustee, proposes to abandon the
     following described property pursuant to 11 U.S.C. § 554 on the grounds that it is burdensome and/or of
15
     inconsequential value to the estate:
16
                   Real property located at 9021 W. Elm Street Unit 3, Phoenix, AZ 85037
17
             Pursuant to Local Rule 6007-1, any person opposing the abandonment shall file a written
18   objection and request for a hearing within 14 days of service of this notice. The objection shall be filed
     with the U.S. Bankruptcy Court, District of Arizona, 230 N. First Avenue, Suite 101, Phoenix, AZ
19   85003-1706 and mailed to the Trustee, Dina L. Anderson, at 21001 N. Tatum Blvd, #1630-608,
     Phoenix, AZ 85050.
20
            If a party in interest timely objects to this abandonment notice in writing and requests a hearing,
21   the matter will be placed on the calendar to be heard by a United States Bankruptcy Judge.
22
     Dated: December 17, 2019                        /s/ Dina L. Anderson
23                                                   Chapter 7 Trustee
24
       To be mailed by the Bankruptcy Noticing Center to all creditors and parties in interest on the
25                                        master mailing list.




        Case 2:19-bk-12898-BKM         Doc 28 Filed 12/17/19 Entered 12/17/19 11:28:21                Desc
                                        Main Document    Page 1 of 1
